Citation Nr: 0515350	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Timeliness of a substantive appeal following the July 2001 
rating decision, which granted service connection for 
hypertension, status post left carotid endarterectomy, and 
status post pacemaker implant due to chronic atrial 
fibrillation and assigned each disability a 10 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946, from September 1950 to October 1951, and from June 1952 
to January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO informed the veteran that he had not submitted 
a timely substantive appeal as to the issues of entitlement 
to initial evaluations in excess of 10 percent for 
hypertension, status post left carotid endarterectomy, and 
status post pacemaker implant due to chronic atrial 
fibrillation.  


FINDING OF FACT

A substantive appeal as to the claims for (1) entitlement to 
an initial evaluation in excess of 10 percent for 
hypertension; (2) entitlement to an initial evaluation in 
excess of 10 percent for status post left carotid 
endarterectomy; and (3) entitlement to an initial evaluation 
in excess of 10 percent for status post pacemaker implant due 
to chronic atrial fibrillation was not filed within the one-
year period from the date of mailing of the notification of 
the determination being appealed or within 60 days from the 
date the statement of the case was issued.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the July 2001 RO rating determination.  
Accordingly, the request for review on appeal for 
(1) entitlement to an initial evaluation in excess of 
10 percent for hypertension; (2) entitlement to an initial 
evaluation in excess of 10 percent for status post left 
carotid endarterectomy; and (3) entitlement to an initial 
evaluation in excess of 10 percent for status post pacemaker 
implant due to chronic atrial fibrillation is dismissed.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.202, 
20.302(b) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide and will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the March 2004 letter sent to the 
veteran.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, in the March 2004 statement of 
the case, the veteran was provided with specific information 
as to why the RO had determined that his substantive appeal 
had not been timely filed.  The veteran was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
statement of the case, which addresses VA's duty to notify 
claimants of necessary information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's March 2004 letter, it told the veteran that it 
needed additional information or evidence from him and stated 
specifically what it needed from him, which was as follows: 
"Please furnish evidence showing a VA Form 9, Appeal to the 
Board of Veterans' Appeals, . . . was received by VA on or 
before July 16, 2002."  It then encouraged the veteran to 
send this evidence "as soon as you can."  The Board finds 
that such statements meet the requirements of the fourth 
element, as the veteran was placed on notice that he should 
submit any evidence in his possession that showed he had 
submitted a timely substantive appeal.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims for service connection.  In fact, in his VA Form 
9, submitted in March 2004, he stated he did not have any 
additional evidence to submit other than what he had already 
submitted.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has not obtained any evidence.  
The veteran has not indicated that there is any evidence that 
VA needs to obtain.  The veteran has submitted evidence.  
While an examination has not been provided in connection with 
the veteran's claim, such was not necessary for this type of 
claim.  The issue before the Board is whether the veteran 
submitted a timely substantive appeal.  An examination would 
not be implicated in a claim related to timeliness of the 
appeal.  

The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).



II.  Decision

The threshold question to be answered is whether the veteran 
entered a timely appeal following the July 2001 rating 
decision, which granted service connection for hypertension, 
status post left carotid endarterectomy, and status post 
pacemaker implant due to chronic atrial fibrillation and 
assigned each disability a 10 percent evaluation.  The veteran 
submitted a notice of disagreement regarding the initial 
evaluations assigned to each of these disabilities.  If the 
veteran has not filed a timely substantive appeal, then his 
appeal fails.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a duty 
to express disagreement with a decision of the VA by filing a 
notice of disagreement and to timely perfect the appeal by 
filing a substantive appeal following the issuance of a 
statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 
20.302(a), (b) (2004).  As to the first step of initiating 
appellate review, the veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  See 
38 C.F.R. § 20.302(a).  After the preparation and mailing of 
the statement of the case, the veteran then has the burden to 
submit a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); see 38 C.F.R. § 20.302(b).

The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.

Except in the case of simultaneously 
contested claims, notice of disagreement 
shall be filed within one year from the 
date of mailing of notice of the result 
of initial review or determination. . . .

If no notice of disagreement is filed in 
accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title. . . .

Where the claimant, or the claimant's 
representative, within the time specified 
in this chapter files a notice of 
disagreement with the decision of the 
agency of original jurisdiction, . . . 
such agency shall prepare a statement of 
the case. . . .

The claimant will be afforded a period of 
sixty days from the date of the statement 
of the case is mailed to file the formal 
appeal. . . .  The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals. 

38 U.S.C.A. § 7105 (West 2002) (emphasis added); see also 
38 C.F.R. § 20.302(b).  

As to the veteran's claims for increased evaluations, the RO 
informed the veteran of its decision on July 16, 2001, which 
granted service connection for hypertension, status post left 
carotid endarterectomy, and status post pacemaker implant due 
to chronic atrial fibrillation and assigned each disability a 
10 percent evaluation.  A notice of disagreement was received 
by the veteran on September 7, 2001, wherein he stated he 
wanted evaluations in excess of 10 percent for each 
disability.  The RO mailed a statement of the case on October 
3, 2001.  In the statement of the case (SOC), the veteran was 
informed of the following:

If you do decide to continue your appeal, 
you will need to file a formal appeal.  You 
can do that by completing and filing the 
enclosed VA Form 9, Appeal to the Board of 
Veterans' Appeals.  Please read the 
instructions that come with the VA Form 9 
very carefully.  They tell you what you 
need to do, and how much time you have to 
do it, if you want to continue your appeal. 
. . . 

Please let us know if you have any 
questions, or if you did not receive a copy 
of VA Form 9 with his mailing.  

The instructions on the VA Form 9, provided the following, in 
part:

3.  DO I HAVE TO FILL OUT THIS FORM AND 
FILE IT?  Fill out this form and file it 
with VA if you want to complete your 
appeal.  If you do not, VA will close 
your appeal without sending it to the 
B[oard] for a decision.  If you decide 
you no longer want to appeal after you 
have read the SOC, you don't have to do 
anything.

4.  HOW LONG DO I HAVE TO COMPLETE THIS 
FORM AND FILE IT?  Under current law, 
there are three different ways to 
calculate how much time you have to 
complete and file this form.  The one 
that applies to you is the one that gives 
you the most time.

(a) You have one year from the day your 
local VA office mailed you the notice of 
the decision you are appealing.

(b) You have 60 days from the day that 
your local VA office mailed you the SOC. 
. . . 

If you have any questions about the 
filing deadline in your case, ask your 
representative or your local VA office.  
Filing on time is very important.  
Failing to file on time could result in 
you losing your right to appeal.

5.  WHAT IF I NEED MORE TIME?  If you 
need more time to complete your form and 
file it, write to your local VA office, 
explaining why you need more time.  You 
must file your request for more time with 
your local VA office before the normal 
time for filing this form runs out. . . .  

(Capitals, bold, and italics in original.)

On June 3, 2003, VA received a VA Form 21-4138, Statement in 
Support of Claim, wherein the veteran questioned what had 
happened to his appeal, which he stated he had filed on 
"November 19, 2001."  He stated he had not received any 
correspondence from VA concerning this appeal.  The veteran 
attached a copy of a VA Form 9, which was dated "11/19/01."  
There is no VA Form 9 or any document in the claims file that 
was filed by the veteran or his representative by July 16, 
2002, that could be construed as a timely substantive appeal.  
Thus, the Board holds that there was no timely filed 
substantive appeal as to the claims for increased evaluations 
for hypertension, status post left carotid endarterectomy, 
and status post pacemaker implant due to chronic atrial 
fibrillation.  See 38 U.S.C.A. § 7105(d)(3), 7108; 38 C.F.R. 
§ 20.302(b).

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the veteran needs 
to take to perfect an appeal."  Id.  If there is a failure to 
comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002).

Here, the RO informed the veteran in the October 2001 
statement of the case that in order for him to complete his 
appeal, he needed to file a "formal appeal" by completing 
and filing the enclosed VA Form 9.  The VA Form 9 informed the 
veteran that he had two ways to timely perfect his appeal, 
which are laid out above.  The one-year period from the rating 
decision expired on July 16, 2002.  The 60-day period 
following the issuance of the statement of the case expired on 
December 2, 2001.  In this case, the veteran submitted a 
substantive appeal for the claims for increased evaluations in 
June 2003, which does not match the two specified ways that 
would have allowed his substantive appeal to be timely filed.

The veteran has argued that because the copy of the VA Form 9 
that he has submitted shows a date of November 19, 2001, and 
because he has a record of filing timely appeals, that VA 
should consider that his substantive appeal was timely filed.  
The Board does not find these arguments sufficiently 
persuasive.  The record does not contain a substantive appeal, 
to include any document that could be liberally construed as a 
substantive appeal, that was received by VA by July 16, 2002.  
See Mason v. Brown, 8 Vet. App. 44, 56 (1995) (holding that, 
where record on appeal did not reflect that the substantive 
appeal was filed after the issuance of statement of the case 
or that the appellant requested an extension of time, Board 
was not clearly erroneous in finding that the appellant had 
not completed timely appeal).  The record upon which the Board 
is bound to rely does not reflect otherwise than that the 
veteran waited one and a half years before he questioned VA 
about the November 2001 substantive appeal.  

In the absence of a timely-filed substantive appeal, the 
petition for appellate review as to the claims for 
(1) entitlement to an initial evaluation in excess of 
10 percent for hypertension; (2) entitlement to an initial 
evaluation in excess of 10 percent for status post left 
carotid endarterectomy; and (3) entitlement to an initial 
evaluation in excess of 10 percent for status post pacemaker 
implant due to chronic atrial fibrillation is rejected in 
accordance with 38 U.S.C.A. § 7108.  Further, in the absence 
of a timely appeal, the July 2001 decision is final.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  The veteran is free to file 
new claims for increased evaluations for hypertension, status 
post left carotid endarterectomy, and status post pacemaker 
implant due to chronic atrial fibrillation.  

ORDER

The petition for appellate review as to the claims for 
(1) entitlement to an initial evaluation in excess of 
10 percent for hypertension; (2) entitlement to an initial 
evaluation in excess of 10 percent for status post left 
carotid endarterectomy; and (3) entitlement to an initial 
evaluation in excess of 10 percent for status post pacemaker 
implant due to chronic atrial fibrillation is dismissed.  



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


